United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
MEDICAL COMMAND, Fort Rucker, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0921
Issued: September 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2016 appellant filed a timely appeal from a December 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury on
August 15, 2012.
FACTUAL HISTORY
On February 13, 2015 appellant, then a 53-year-old personnel operation specialist, filed
an occupational disease claim (Form CA-2) alleging central retinal vein occlusion with dry eye
1

5 U.S.C. § 8101 et seq.

as a result of working all day on a computer on August 15, 2012. She noted that, after being on
sick leave from June 21 to August 14, 2012 for elevated blood pressure and central retinal vein
occlusion, she returned to work on August 15, 2012. After working all day on the computer
appellant stated that her eye was aching and she did not return to work on August 16, 2012. She
thereafter requested to be reassigned on September 25, 2012 due to eye pain after working on the
computer all day but she was told that nothing was available. Appellant became aware of her
condition on June 21, 2012 and first realized its connection to her federal employment on
August 15, 2012. A human resources specialist noted that appellant had retired effective
September 30, 2012.
In a memorandum dated August 16, 2012, a human resources officer noted that appellant
returned to work the previous day after being out 15 days. Appellant provided a note from her
doctor relating that she had been seen on August 13, 2012, and could return to work on
August 15, 2012. When she was informed by the employing establishment that further
documentation would be needed, she advised that the documentation she had provided was all
she had. Appellant also noted that she was sick, her eye was bothering her, and so she did not
come to work.
By letter dated April 8, 2015, OWCP informed appellant of the evidence necessary to
establish her claim. It noted that she had not submitted sufficient factual evidence to establish
that her claimed injuries actually occurred, and further noted that she had not submitted
sufficient medical evidence to establish her claim. OWCP afforded appellant 30 days to submit
additional evidence and to respond to its inquiries.
In a report dated July 24, 2012, Dr. Warren A. Thompson, a Board-certified
ophthalmologist, diagnosed central retinal vein occlusion. Appellant reported that her problem
worsened when reading, writing, driving, watching television, looking at straight lines, and when
she was outdoors. He recommended increasing her magnification when reading on a computer
and adding artificial tears throughout the day for comfort.
By letter dated April 14, 2015, Dr. Thompson related that appellant was referred to his
office on June 26, 2012 with an acute central vein occlusion in her left eye. Appellant’s initial
visual acuity was able to count fingers only at six feet in the left eye and 20/20 in the right eye.
Dr. Thompson explained that the risk factors for a central retinal vein occlusion are hypertension,
diabetes, high cholesterol, and age. The prognosis long term was dependent on the level of
perfusion in the retina. Dr. Thompson also related that appellant’s previous occupation required
her to work at a computer all day. Following the development of her vein occlusion, appellant
began experiencing eye strain, visual fatigue, and dry eye symptoms that caused significant pain
and discomfort especially late in the workday. This was not unusual as most patients with
decreased vision in one eye will blink less which exacerbates the dry eye symptoms. The
treatment for this condition is the liberal use of artificial tears combined with frequent breaks to
allow for adequate ocular lubrication.

2

By decision dated May 5, 2015, OWCP denied appellant’s claim for compensation. It
found that she had not submitted sufficient medical evidence to establish a causal relationship
between the employment factors of August 15, 2012 and her diagnosed conditions.2
Appellant submitted a letter dated September 2, 2014 from Dr. Thompson, which was
identical to Dr. Thompson’s letter dated April 14, 2015.
By decision dated May 22, 2015, OWCP vacated its decision of May 5, 2015 and
reopened the claim for review, because the claim had been prematurely adjudicated prior to the
expiration of 30 days for submission of additional evidence.
On June 3, 2015 OWCP received a letter dated June 26, 2012, by Dr. Thompson who
diagnosed central retinal vein occlusion in her left eye. Dr. Thompson noted that her long-term
prognosis was very poor due to the ischemic nature of the vein occlusion.
By letter dated June 22, 2015, Dr. Thompson noted that appellant had a history of central
retinal vein occlusion in her left eye and keraconjunctivitis sicca or severe dry eyes in both eyes.
He noted that the vein occlusion did not cause the dry eye problem but could exacerbate the
symptom because people with limited vision in one eye will often blink less while reading or
working on a computer. Dr. Thompson attached general information regarding the diagnosed
conditions.
By decision dated June 23, 2015, OWCP denied appellant’s claim for compensation,
finding that she failed to submit sufficient medical evidence to establish a causal relationship
between the work factors on August 15, 2012 and her federal employment.
On June 30, 2015 appellant requested a review of the written record before an OWCP
hearing representative. She also submitted several work excuse notes from Dr. Thompson.
By decision dated December 22, 2015, OWCP’s hearing representative affirmed
OWCP’s decision of June 23, 2015, finding that appellant had failed to establish that
employment activities on August 15, 2012 caused or aggravated her diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

The Board notes that OWCP administratively converted appellant’s claim for an occupational disease to a claim
for traumatic injury based on the description of her injury contained in the original claim Form CA-2.
3

Supra note 1.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ANALYSIS
The Board finds that the medical evidence submitted by appellant is insufficient to
establish that employment activities on August 15, 2012 caused or aggravated appellant’s
diagnosed medical conditions.
Appellant submitted several letters from Dr. Thompson. In his letter dated April 14,
2015, Dr. Thompson noted, “[Appellant’s] previous occupation by report required her to work at
a computer all day. Following the development of her vein occlusion, she began experiencing
eye strain, visual fatigue, and dry eye symptoms that caused significant pain and discomfort
especially late in the workday.” In his letter dated June 22, 2015, Dr. Thompson noted that the
vein occlusion did not cause the dry eye problem, but could exacerbate the symptom because
people with limited vision in one eye will often blink less while reading or working on a
computer. While he explained in generalized terms the factors that could exacerbate the
condition of dry eye in relation to appellant’s vein occlusion, Dr. Thompson did not offer a
rationalized medical explanation as to how working on a computer on August 15, 2012 caused or
aggravated appellant’s specific conditions.14
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
Lacking such an explanation,
event caused or aggravated the claimed condition.15
Dr. Thompson’s opinions are not sufficient to establish a causal relationship between the
employment events of August 15, 2012 and appellant’s diagnosed conditions. As appellant has
not submitted any rationalized medical evidence to support her allegation that she sustained an
injury causally related to duties of her employment on August 15, 2012, she has not met her
burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
employment-related traumatic injury on August 15, 2012.

14

Id.

15

D.D., Docket No. 13-1517 (issued April 14, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

